            Case 1:18-cv-09936-LGS Document 318 Filed 08/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
JANE DOE, LUKE LOE, ROCHARD ROE, and
MARY MOE, individually and on behalf of all                         Case No. 18-cv-09936 (LGS)
others similarly situated,

                                   Plaintiffs,
                                                                    NOTICE OF APPEARANCE
                   - against -

THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity, DONALD
TRUMP JR., ERIC TRUMP, and IVANKA TRUMP,

                                    Defendants.
----------------------------------------------------------------X


         PLEASE TAKE NOTICE, that Peter T. Shapiro, Esq. of Lewis Brisbois Bisgaard & Smith

LLP hereby appears as co-counsel for defendants The Trump Corporation, Donald J. Trump, Donald

Trump Jr., Eric Trump, and Ivanka Trump, and requests that all papers be served upon him and all

communications herein be directed to him.

Dated: New York, New York
       August 10, 2021

                                                     LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                     BY:          /s/ Peter T. Shapiro
                                                             Peter T. Shapiro
                                                             Co-counsel for Defendants
                                                             77 Water Street, Suite 2100
                                                             New York, NY 10005
                                                             (212) 232-1300
                                                             Peter.Shapiro@lewisbrisbois.com




4824-5747-9925.1
            Case 1:18-cv-09936-LGS Document 318 Filed 08/10/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE


         Peter T. Shapiro, an attorney duly admitted to practice before this Court, certifies that on

August 10, 2021 he caused his Notice of Appearance to be filed and served by ECF.


                                                                      /s/ Peter T. Shapiro
                                                                      Peter T. Shapiro




4824-5747-9925.1                                  2
